Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or make obvious the following features:
Claim 1:
at least one hardware processor; and
a computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising:
establishing a bi-directional communications channel between an application operating on a first device in a computer network and an application server;
establishing a push channel on top of the bi-directional communications channel;
receiving, at the application server, an indication of a first trigger event from the first device, the application server receiving the indication via the push channel, wherein the first trigger event is capable of being called by both the application server or the first device; and
executing, at the application server, a first function based on the first trigger event.

Claim 8:
establishing a bi-directional communications channel between an application operating on a first device in a computer network and an application server;
establishing a push channel on top of the bi-directional communications channel;
receiving, at the application server, an indication of a first trigger event from the first device, the application server receiving the indication via the push channel, wherein the first trigger event is capable of being called by both the application server or the first device; and
executing, at the application server, a first function based on the first trigger event.

Claim 15:
establishing a bi-directional communications channel between an application operating on a first device in a computer network and an application server;
establishing a push channel on top of the bi-directional communications channel;
receiving, at the application server, an indication of a first trigger event from the first device, the application server receiving the indication via the push channel,
wherein the first trigger event is capable of being called by both the application server or the first device; and
executing, at the application server, a first function based on the first trigger event.

For example, Aghadavoodi (US 2015/0113442) discloses UI push channels can be used to broadcast event notifications to multiple UIs whenever the information in an underlying data source is changed, but does not expressly disclose the above claimed limitations. 
For example, Aghadavoodi (US 2015/0120805) discloses a bi-directional channel bound to a messaging channel provides a connection allowing an application to send progress information created by a progress indicator program to a client computer over a network. The 
For example, Kilian (US 2006/0130063) discloses performing data processing using shared memory. In one embodiment, a request to perform a transaction is received at a memory. The memory includes a shared memory to provide a common access to a plurality of components including a plurality of work processes and a plurality of worker nodes. The request is then cached at the memory and later assigned to an available work process for performance, but does not expressly disclose the above claimed limitations.
For example, Lifson (US 2018/0234550) a cloud based telecommunication system with different communication session services including call transfer, voice mail, call routing, conference call, Smart Hold, call recording, screen sharing, real-time, delayed and post conversation call keyword performance analytics, caller disposition analysis, real-time language translation, video calling, automated call answering, context sensitive on-hold messaging, no interruption move call from one device to another, and so on, but does not expressly disclose the above claimed limitations.
As such, claims 1, 8 and 15 are in condition for allowance. 
Claims 2-7, 9-14 and 16-20 depend from an allowable claim and are thus in condition for allowance for at least this reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374.  The examiner can normally be reached on 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        9/09/2021